Citation Nr: 1310657	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for dysthymia, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bulging eyes and pressure in the head claimed as due to an undiagnosed illness, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for numbness of the right hip, leg, and foot claimed as due to an undiagnosed illness, and if so, whether service connection is warranted.  .

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for degenerative joint disease and arthritis, and if so, whether service connection is warranted.  

5.  Entitlement to service connection for to a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to January 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an November 2005 decision of the Atlanta, Georgia, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to PTSD, bilateral hearing loss, dysthymia, calluses of the feet and the hands, bulging eyes and pressure in the head claimed as due to an undiagnosed illness, degenerative joint disease and arthritis, and numbness in the right hip, leg, and foot claimed as due to an undiagnosed illness.  In January 2008, the RO reopened the Veteran's claim of entitlement to service connection for PTSD and denied the claim on the merits.  In April 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD; determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss; and remanded the issue of the Veteran's entitlement to service connection for PTSD and the remaining issues to the RO for additional action.  

In December 2011, the Appeals Management Center (AMC) granted service connection for hyperkeratosis of the feet and the hands; assigned a noncompensable evaluation for that disability; and effectuated the award as of April 4, 2005.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to degenerative joint disease and arthritis and numbness in the right hip, leg, and foot claimed as due to an undiagnosed illness and service connection for both a chronic acquired psychiatric disorder to include dysthymia, major depressive disorder, and PTSD and a chronic sinus disorder to include sinusitis, headaches, and eye complaints are REMANDED to the RO via the AMC, in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In April 2002, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of dysthymia.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2002.  He did not submit a notice of disagreement (NOD) with the decision. 

2.  The additional documentation submitted since the April 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  In April 2002, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of bulging eyes and pressure in the head.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2002.  He did not submit a NOD with the decision.  

4.  The additional documentation submitted since the April 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision which determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for dysthymia is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for dysthymia has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2012).  

2.  The April 2002 rating decision which determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for bulging eyes and pressure in the head is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bulging eyes and pressure in the head has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the issues of service connection for dysthymia and bulging eyes and pressure in the head claimed as due to an undiagnosed illness.  As such, no discussion of VA's duty to notify and to assist is necessary. 


II.  Applications to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of the Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2012).  

The provisions of 38 C.F.R. § 3.156 (2012) direct, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that: 

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing an NOD within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A.  Dysthymia 

1.  Prior Rating Decisions

In March 1999, the RO denied service connection for dysthymia as the claimed disorder was not "occurred in or caused by service."  The Veteran was informed in writing of the adverse decision and his appellate rights in March 1999.  He filed a NOD in April 1999.  In January 2000, the RO issued a statement of the case (SOC) to the Veteran.  The Veteran did not file a substantive appeal from the March 1999 rating decision.  

The evidence considered by the RO in formulating its March 1999 rating decision consists of the Veteran's service treatment records; VA examination and treatment records; and written statements from the Veteran and C. P.  The service treatment records do not reflect that the Veteran was diagnosed with dysthymia.  The documentation does state that the Veteran was seen for allegations of family violence and alcohol abuse.  A July 1996 written statement from the Veteran indicates that he was experiencing "emotional distress and nervous problems."  The report of a March 1997 VA examination for compensation purposes states that the Veteran complained of chronic depression since service separation.  The Veteran was diagnosed with dysthymia.  The report of a January 1998 VA examination for compensation purposes notes that the Veteran complained of chronic depression.  The Veteran was diagnosed with dysthymia "which had been exacerbated by some personal stressors."  

New and material evidence pertaining to the issue of service connection for dysthymia was not received by the RO or constructively in its possession within one year of written notice to the Veteran of the March 1999 rating decision.  Therefore, the decision is final.  38 C.F.R. § 3.156(b) (2012).  

The Veteran subsequently sought to reopen his claim for service connection.  In April 2002, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for dysthymia.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2002.  The Veteran did not file a NOD with the decision.  

The additional documentation considered by the RO in reaching its April 2002 determination included VA treatment records and the Veteran's August 2000 application to reopen.  In his application, the Veteran conveyed that he believed that many of his disabilities were "due to something I was exposed to in the Persian Gulf."  The VA treatment records did not address the Veteran's dysthymia.  

New and material evidence pertaining to the issue of service connection for dysthymia was not received by the RO or constructively in its possession within one year of written notice to the Veteran of the April 2002 RO determination.  Therefore, the decision is final.  38 C.F.R. § 3.156(b) (2012).  

2.  New and Material Evidence 

The additional documentation received since the April 2002 RO determination consists of service personnel records, VA and private clinical documentation, and written statements from the Veteran.  A December 2011 VA treatment record states that the Veteran's "positive screen for depression indicates that the patient meets criteria for major depressive disorder."  The VA clinical documentation reflects a new diagnosis.  It constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection for dysthymia when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for dysthymia is reopened.  


B.  Bulging Eyes and Pressure in the Head

1.  Prior Rating Decisions

In March 1999, the RO denied service connection for bulging in the eyes and pressure in the head claimed as the result of an undiagnosed illness as the claimed disorder was not "occurred in or caused by service."  The Veteran was informed in writing of the adverse decision and his appellate rights in March 1999.  He filed a NOD in April 1999.  In January 2000, the RO issued a SOC to the Veteran.  The Veteran did not file a substantive appeal from the March 1999 rating decision.  

The evidence considered by the RO in formulating its March 1999 rating decision consists of the Veteran's service treatment records; VA examination and treatment records; and written statements from the Veteran and C. P.  The Veteran's service treatment records reflect that the Veteran was seen for eye and head complaints.  An April 1984 treatment entry states that the Veteran complained of right eye pain and headaches of four days' duration in April 1984.  Contemporaneous X-ray studies of the sinuses revealed findings consistent with right maxillary sinusitis.  An assessment of right maxillary sinusitis was advanced.  A November 1986 treatment entry states that the Veteran complained of head pain located around the eyes.  Assessments of a possible common cold, sinus infection, and the flu were advanced.  A July 1991 treatment entry notes that the Veteran complained of headaches and aching eyes.  An assessment of an upper respiratory infection was advanced.  A February 1995 VA treatment record states that the Veteran complained of a foul taste and order.  An impression of "[ruleout] sinusitis was advanced.   In his July 1995 claim for service connection, the Veteran complained of headaches and a sensation of his eyes wanting to "bulge out."  The report of a January 1998 VA examination for compensation purposes states that the Veteran complained of chronic headaches.  An impression of muscle tension headaches was advanced.  The report of a January 1999 VA examination for compensation purposes states that the Veteran complained of headaches since returning from the Gulf War.  An impression of tension headaches was advanced.  

New and material evidence pertaining to the issue of service connection for bulging in the eyes and pressure in the head claimed as the result of an undiagnosed illness was not received by the RO or constructively in its possession within one year of written notice to the Veteran of the March 1999 rating decision.  Therefore, the decision is final.  38 C.F.R. § 3.156(b) (2012).  

The Veteran subsequently sought to reopen his claim for service connection.  In April 2002, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for  bulging in the eyes and pressure in the head claimed as the result of an undiagnosed illness.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2002.  The Veteran did not file a NOD with the decision.  

The additional documentation considered by the RO in reaching its April 2002 determination included VA treatment records and the Veteran's August 2000 application to reopen.  In his application, the Veteran conveyed that he stated that he had "something growing over his right eye" and many of his disabilities were "due to something I was exposed to in the Persian Gulf."  The VA treatment records did not address the Veteran's head and eyes.  

New and material evidence pertaining to the issue of service connection for service connection for bulging in the eyes and pressure in the head claimed as the result of an undiagnosed illness was not received by the RO or constructively in its possession within one year of written notice to the Veteran of the April 2002 RO determination.  Therefore, the decision is final.  38 C.F.R. § 3.156(b) (2012).  

2.  New and Material Evidence 

The additional documentation received since the April 2002 RO determination consists of service personnel records, VA and private clinical documentation, and written statements from the Veteran.  A February 2004 VA treatment record states that the Veteran had a history of chronic sinusitis.  VA clinical documentation dated in August 2010 notes that the Veteran was diagnosed with sinusitis.  A December 2011 VA treatment record relates that the Veteran complained of allergic sinusitis symptoms.  The Veteran's service clinical documentation previously of record reflects that the Veteran complained of head and eye symptoms and was diagnosed with sinusitis.  The Board finds that the additional VA clinical documentation constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for bulging in the eyes and pressure in the head claimed as the result of an undiagnosed illness is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for dysthymia is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for eye bulging and pressure in the head claimed as the result of an undiagnosed illness is granted.  


REMAND

In light of their reopening above, the Veterans claims of entitlement to service connection for a chronic acquired psychiatric disorder to include dysthymia and major depressive disorder and a sinus disorder to include sinusitis, headaches, and eye complaints claimed as the result of an undiagnosed illness are to be determined following a de novo review of the entire record.  

The Veteran was scheduled for a February 2012 VA psychiatric examination for compensation purposes.  A notation in the record indicates that the Veteran failed to report for the scheduled examination.  VA Reports of General Information dated in March 2012 and April 2012 state that the Veteran was homeless and had no current residence.  It is not evident from the record that the Veteran received notice of the February 2012 VA examination.  Action should be taken to obtain the Veteran's current address if possible and reschedule the requested VA psychiatric evaluation.  

In its April 2010 Remand, the Board determined that the issue of service connection for a chronic back disorder is inextricably intertwined with the certified issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for degenerative joint disease and arthritis.  In its Remand instructions, the Board directed that: 

7.  Then adjudicate the issue of service connection for a chronic back disorder.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a NOD and a substantive appeal as to the issue.  

The issue of service connection for a chronic back disorder has not been adjudicated.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

A December 2011 VA treatment record states that the Veteran complained of right lower extremity radiculopathy.  An impression of lumbar spine degenerative joint disease with radiculopathy was advanced.   Given such clinical findings, the Board finds that the issue of service connection for a chronic back disorder is also inextricably intertwined with the certified issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for numbness of the right hip, leg, and foot claimed as due to an undiagnosed illness.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Clinical documentation dated after December 2011 is not of record.  

Accordingly, this case is REMANDED for the following action: 

1.  Appropriate action should be undertaken to ascertain the Veteran's current address and to update his records.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his acquired psychiatric and sinus disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after December 2011.  

4.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes in order to determine the nature and the etiology of his chronic acquired psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's inservice domestic problems and/or service in Southwest Asia; and/or otherwise originated during active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

5.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and the etiology of his sinus, headache, and eye disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic sinus, headache, and eye disorder had its onset during active service; is etiologically related to the Veteran's inservice sinus complaints and/or service in Southwest Asia; or otherwise originated during active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that it is in compliance with the directives of this remand.  The reports should be returned to the examiners if they are deficient in any manner.  

7.  Then adjudicate the issue of service connection for a chronic back disorder.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a NOD and a substantive appeal as to the issue.  

8.  Thereafter, readjudicate the Veteran's applications and claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


